Mr. JUSTICE SEIDENFELD, dissenting: The majority concludes that the amendment which removed the provision granting tax exempt status to the property belonging to the Toil Authority impaired the pre-existing contract between the Authority and its privately owned lessee, Standard Oil. I find no impairment of contract in constitutional terms. “[T]he power to exempt property from as well as the power to levy taxes upon property is an essential element of sovereignty and can only be surrendered or diminished by plain and explicit terms of a statute.” (People v. Bennett Medical College, 248 Ill. 608, 609 (1911).) In this case the statute granting the exemption (Ill. Rev. Stat. 1967, ch. 121, par. 100-22) contains no express promise that the exemption will continue. And every presumption militates against finding that the legislature intended to bind itself from exempting property from taxation. People v. City of St. Louis, 291 Ill. 600, 606-07 (1920). See also Small v. Pangle, 60 Ill. 2d 510, 514 (1975). As a general rule, absent a constitutional violation, a taxpayer has no vested right in the continuance of particular taxing laws. People v. Chicago & Northwestern Ry. Co., 340 Ill. 102, 108 (1930); People v. Board of Review, 290 Ill. 467, 472 (1919). See also Dee-El Garage, Inc. v. Korzen, 53 Ill. 2d 1, 15 (1972) (Kluczynski, J., dissenting). In Straughn v. Camp, 293 So.2d 689, 694 (Fla. 1974), the Supreme Court of Florida stated: “Merely because * * * leaseholds were originally granted tax exemption and they enjoyed exempt status for a number of years, affords no basis for forever removing and completely immunizing them from taxation. See, e.g., Sovereign Camp, W. O. W. v. Lake Worth Inlet District of Palm Beach County, 119 Fla. 782, 161 So. 717, and Curators of Central College v. Rose, 182 S.W.2d 145, appeal dismissed 65 S. Ct. 269, 323 U.S. 678, 89 L. Ed. 650. Such exempt status may be changed by a subsequent legislature.” See also Barwise v. Sheppard, 299 U.S. 33, 81 L. Ed. 23, 57 S. Ct. 70, 73 (1936). When the statute places an enforceable contract obligation upon the legislature to refrain from repealing tax exemptions, the legislature may be prevented from repealing a tax exempt status which it has granted. (See, e.g., People ex rel. County Collector v. Northwestern University, 51 Ill. 2d 131, 135-36 (1972).)1 However, the intention to contract away the taxing power must expressly appear. (See Opinion of the Justices, _ Mass.--, 313 N.E.2d 882, 889 (Mass. 1974). See also Wisconsin & Michigan Ry. Co. v. Powers, 191 U.S. 379, 385, 48 L. Ed. 229, 231 (1903).) In Northwestern University the legislative grant of the exemption granted to property of the university was express and unequivocal. (“'* * * shall be forever free from taxation for any and all purposes.’ ” 51 Ill. 2d 131, 132.) Here that intention does not appear. There is no binding contract between the legislature and either the Authority or Standard Oil. I would therefore affirm the judgment.   Even this may not follow if an overriding public interest requires alteration or modification of even the clear contractual undertakings of the State. (See City of El Paso v. Simmons, 379 U.S. 497, 13 L. Ed. 2d 446, 85 S. Ct. 577, 584 (1965).) I do not suggest, however, that this balancing process is applicable here.